DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 4-10, 12-21 remain pending in the application.
Claims 1, 2, 4-10, 12-21 are rejected under 35 U.S.C. 103.

Response to Amendment and Arguments
The amendment filed 11/17/2021 has been entered. 
Applicant’s amendment to claim 2 has overcome the rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 08/17/2021. The rejection has been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1, 2, 4-10, 12-21 under 35 U.S.C. 103 have been fully considered, but they are not persuasive. In response to Applicant’s argument that Moses et al. does not teach “a control panel configuration database”, Examiner respectfully disagrees. Having applied the broadest reasonable interpretation, “a control panel configuration database” is interpreted as a collection of data relating to a control panel. Moses et al. teaches control panel 18’s non-transitory computer readable medium 28 storing BIM file 36 (FIG. 1) which is a collection of data relating to a control panel. Therefore, the rejection is maintained. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 9, 12-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moses et al. (US 2016/0011751) and Ye et al. (US 2019/0212991).

Regarding claim 1, Moses et al., in the analogous field of building management systems, teaches 
retrieving a plurality of device addresses from a control panel configuration database (Moses et al.: names of the regions or areas are derived from the BIM file, ¶ [0026]; a processor may receive device names and area names from the BIM and parse the names to find logical matches, ¶ [0027]; BIM 36 is located within control panel 18 as seen in FIG. 1); 
matching the text string with one of the plurality of device addresses from the control panel configuration database (Moses et al.: logical matches between the device names and areas names are found, ¶ [0027]); 
And placing a fire system device icon for the matched one of the plurality of device addresses [at the coordinates corresponding to] the location of the text string in the drawing file, based on the match between the text string and the matched one of the plurality of device addresses from the control panel configuration database (Moses et al.: in response to a sensor device being mapped to an area, a sensor icon is displayed in the area on the floor plan, ¶ [0030]).
parsing a drawing file via a programmable device; searching the drawing file as parsed for a text string that matches a known device address format that is stored in memory associated with the programmable device; determining a location, based on data within the drawing file, of a device identified by the text string; when a match is identified, storing the text string with coordinates corresponding to the location associated with the text string in the drawing file; and placing a device for the matched one of the plurality of device addresses at the coordinates corresponding to the location of the text string in the drawing file.
Ye et al., in the analogous field of building information modeling, teaches 
parsing a drawing file via a programmable device; searching the drawing file as parsed for a text string that matches a known device address format that is stored in memory associated with the programmable device; (Ye et al.: The interpreter module 110 parses and extracts objects and/or information 208 about real-world entities from the DXF file, ¶ [0043]- [0045]; Examples of a real-world entity include… a computing device positioned in a room, ¶ [0043]; the interpreter module 110 is included within the server 104 as a sub-system of hardware circuits that includes one or more processing devices or processor microchips, ¶ [0033])
determining a location, based on data within the drawing file, of a device identified by the text string (Ye et al.: Examples of a real-world entity include… a computing device positioned in a room, ¶ [0043]; data extractor 122 extracts dimensional coordinates and/or descriptive information 210 for the real-world entity, ¶ [0046])
when a match is identified, storing the text string with coordinates corresponding to the location associated with the text string in the drawing file; (Ye et al.: data extractor 122 extracts dimensional coordinates and/or descriptive information 210 for the real-world entity, ¶ [0046]; The interpreter module 110 uses the converter 124 to convert the extracted dimensional coordinates 210 to a GeoJSON file format, ¶ [0047])
at the coordinates corresponding to the location of the text string in the drawing file (Ye et al.: the EAM system 116 uses a mapping module 222 of the system 100 to associate assets managed by the enterprise system with features of a real-world entity represented in the DXF file 204… The EAM system 116 can modify existing representations, or create new representations, of real-world entities and buildings using the entity metadata included in the GeoJSON file 218, ¶ [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Moses et al. with that of Ye et al. and to combine a system for matching device addresses to locations in a drawing file for automatic icon placement, with the system for extracting device locations from a drawing file. By doing so, the system is able to use information about the real-world entity represented by the data included in the drawing file to render a digital geographic structure (Ye et al., ¶ [0007]).

Regarding claim 4, the combination of Moses et al. and Ye et al. further teaches identifying the drawing file from a computer aided drafting package (Ye et al.: the electronic data files 108 are DXF files generated by the CAD program, ¶ [0030]).

Regarding claim 5, the combination of Moses et al. and Ye et al. further teaches wherein the drawing file includes a floor plan of a building (Ye et al.: The DXF file 204 can define multiple layers… a layer can correspond to a physical building, a floorplan, ¶ [0045]).  

Regarding claim 6, the combination of Moses et al. and Ye et al. further teaches wherein the floor plan of the building includes a building information model (Ye et al.: the DXF drawing file may be used to view renderings of a building floorplan and each data section of the file can include information 

Regarding claim 8, the combination of Moses et al. and Ye et al. further teaches storing the text string with the coordinates corresponding to the location of the text string in the drawing file in a list in a memory device (Ye et al.: the server 104 can include processors, memory, and data storage devices that collectively form modules and computer systems of the server 104, ¶ [0033]; see extracted objects/information 208 located in server 104, FIG. 2).

Regarding claim 9, Moses et al., in the analogous field of building management systems, teaches retrieves a plurality of device addresses from a control panel configuration database for devices associated with a fire control panel, (Moses et al.: names of the regions or areas are derived from the BIM file, ¶ [0026]; a processor may receive device names and area names from the BIM and parse the names to find logical matches, ¶ [0027]; BIM 36 is located within control panel 18 as seen in FIG. 1; Control panel 18 is part of a security system 10 that may be a fire detection system, ¶ [0012] –[0013]); 
matches the text string stored in the memory device with one of the plurality of device addresses from the control panel configuration database, (Moses et al.: logical matches between the device names and areas names are found, ¶ [0027]); 
and places a fire system device icon for the one of the plurality of device addresses at [the coordinates corresponding to] the location of the text string in the drawing file (Moses et al.: in response to a sensor device being mapped to an area, a sensor icon is displayed in the area on the floor plan, ¶ [0030]).
However, Moses et al. does not teach a memory device storing a drawing file; and a programmable device that parses the drawing file, searches the drawing file as parsed for a text string that matches a known device address format that is stored in memory associated with the programmable device, determines a location, based on data within the drawing file, of a device identified by the text string, when a match is identified, stores the text string with coordinates corresponding to the location associated with the text string in the drawing file in the memory device; and placing a device for the matched one of the plurality of device addresses at the coordinates corresponding to the location of the text string in the drawing file.
Ye et al., in the analogous field of building information modeling, teaches 
a memory device storing a drawing file (Ye et al.: the server 104 can include processors, memory, and data storage devices that collectively form modules and computer systems of the server 104, ¶ [0033]; DXF file 204 is located on server 104, FIG. 2); and a programmable device that parses the drawing file, searches the drawing file as parsed for a text string that matches a known device address format that is stored in memory associated with the programmable device (Ye et al.: The interpreter module 110 parses and extracts objects and/or information 208 about real-world entities from the DXF file, ¶ [0043]- [0045]; Examples of a real-world entity include… a computing device positioned in a room, ¶ [0043]; the interpreter module 110 is included within the server 104 as a sub-system of hardware circuits that includes one or more processing devices or processor microchips, ¶ [0033]);
 determines a location, based on data within the drawing file, of a device identified by the text string (Ye et al.: Examples of a real-world entity include… a computing device positioned in a room, ¶ [0043]; data extractor 122 extracts dimensional coordinates and/or descriptive information 210 for the real-world entity, ¶ [0046]);
when a match is identified, stores the text string with coordinates corresponding to the location associated with the text string in the drawing file in the memory device (Ye et al.: data extractor 122 extracts dimensional coordinates and/or descriptive information 210 for the real-world 
and placing a device for the matched one of the plurality of device addresses at the coordinates corresponding to the location of the text string in the drawing file (Ye et al.: the EAM system 116 uses a mapping module 222 of the system 100 to associate assets managed by the enterprise system with features of a real-world entity represented in the DXF file 204… The EAM system 116 can modify existing representations, or create new representations, of real-world entities and buildings using the entity metadata included in the GeoJSON file 218, ¶ [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Moses et al. with that of Ye et al. and to combine a system for matching device addresses to locations in a drawing file for automatic icon placement, with the system for extracting device locations from a drawing file. By doing so, the system is able to use information about the real-world entity represented by the data included in the drawing file to render a digital geographic structure (Ye et al., ¶ [0007]).

Claims 12- 14, and 16 amount to a system comprising a device programmed with instructions that perform the method of claims 4-6, and 8, respectively.  Accordingly, claims 12- 14, and 16 are rejected for substantially the same reasons as presented above for claims 4-6, and 8 and based on the references’ disclosure of the necessary supporting hardware and software (Moses et al.: one or more processors under control of one or more computer programs, non-transitory computer readable medium (memory) 28, ¶ [0015]; Ye et al.: the server 104 can include processors, memory, and data storage devices that collectively form modules and computer systems of the server 104, ¶ [0033]). 

claim 17, the combination of Moses et al. and Ye et al. further teaches wherein the programmable device includes a cloud server that is remote from the fire control panel (Ye et al.: cloud computing platform 112, ¶ [0028] and FIG. 1).
	
Regarding claim 18, the combination of Moses et al. and Ye et al. further teaches the programmable device is a part of the fire control panel (Moses et al. : Control panel 18 and processors 20 -22, FIG. 1; Control panel 18 is part of a security system 10 that may be a fire detection system, ¶ [0012] –[0013]).  

Regarding claim 19, the combination of Moses et al. and Ye et al. further teaches the programmable device includes a remote device that is connected to the fire control panel via a local network (Ye et al.: The components of the system can be interconnected by any form or medium of digital data communication such as, a communication network. Examples of communication networks include a local area network, ¶ [0075]).

Regarding claim 20, the combination of Moses et al. and Ye et al. further teaches wherein remote device includes one of a personal computer or a mobile device (Ye et al.: computing devices 500, 550 that may be used to implement the systems and methods …Computing device 500 is intended to represent various forms of digital computers, such as laptops… Computing device 550 is intended to represent various forms of mobile devices, ¶ [0058]).

Claim 21 amounts to a system comprising a memory storing executable control software that causes one or more processors to perform the same method of the system of claim 9.  Accordingly, claim 21 is rejected for substantially the same reasons as presented above for claim 9 and based on the references’ disclosure of the necessary supporting hardware and software (Moses et al.: one or more . 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moses et al. (US 2016/0011751), Ye et al. (US 2019/0212991), and Westmacott et al. (US 2018/0114430).

Regarding claim 2, the combination of Moses et al. and Ye et al. teaches the method of claim 1, as described prior.
However, the combination does not teach retrieving the plurality of device addresses from the control panel configuration database located on a server that is remote from a control panel.
Westmacott et al., in the analogous field of building management systems, teaches retrieving the plurality of device addresses from the control panel configuration database located on a server that is remote from a control panel (Westmacott et al.: the sensor data 18 includes location information 10, ¶ [0125]; the entirety of sensor data 18 from each of the fire alarm devices (including location information) may be stored in database 126 for use by workstation 130 (FIG. 4 shows location data 10 within sensor data 18 and ¶ [0123]; additionally see FIG. 1 database 126 and fire alarm panel 102).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Moses et al. and Ye et al. with that of Westmacott et al. and to have the control panel configuration database located remotely from a control panel for storage of the device addresses. By doing so, the sensor data may be used by the user’s workstation in order to analyze the data (Westmacott et al., ¶ [0123]). 

claim 10, the combination of Moses et al. and Ye et al. teaches the system of claim 9, as described prior. 
However, the combination does not teach wherein the programmable device retrieves the plurality of device addresses from a panel configuration database located on a server that is remote from the fire control panel.
Westmacott et al., in the analogous field of building management systems, wherein the programmable device retrieves the plurality of device addresses from a panel configuration database located on a server that is remote from the fire control panel (Westmacott et al.: the sensor data 18 includes location information 10, ¶ [0125]; the entirety of sensor data 18 from each of the fire alarm devices (including location information) may be stored in database 126 for use by workstation 130 (FIG. 4 shows location data 10 within sensor data 18 and ¶ [0123]; additionally see FIG. 1 database 126 and fire alarm panel 102).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Moses et al. and Ye et al. with that of Westmacott et al. and to have a control panel configuration database located remotely from the fire control panel for storage of the device addresses. By doing so, the sensor data may be used by the user’s workstation in order to analyze the data (Westmacott et al., ¶ [0123]).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moses et al. (US 2016/0011751), Ye et al. (US 2019/0212991), and Clarke et al. (“On the Use of Regular Expressions for Searching Text”, Pub. 1997).

Regarding claim 7, the combination of Moses et al. and Ye et al. teaches the method of claim 1, as described prior.
using regular expressions to search the drawing file as parsed for the text string that matches the known device address formats 
Clarke et al., in the analogous field of text searching, teaches using regular expressions to search the drawing file as parsed for the text string that matches the known device address formats (Clarke et al.: Many people routinely use regular expressions to specify searches, Section 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Moses et al. and Ye et al. with that of Clarke et al. and to use regular expressions to search for matching text strings because regular expressions are widely regarded as a precise, succinct notation for specifying a text search, with a straightforward efficient implementation, (Clarke et al., Section 1).

Regarding claim 15, the combination of Moses et al. and Ye et al. teaches the system of claim 9, as described prior.
However, the combination does not explicitly teach wherein the programmable device uses regular expressions to search the drawing file as parsed for the text string that matches the known device address formats. 
Clarke et al., in the analogous field of text searching, teaches wherein the programmable device uses regular expressions to search the drawing file as parsed for the text string that matches the known device address formats (Clarke et al.: Many people routinely use regular expressions to specify searches, Section 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Moses et al. and Ye et al. with that of Clarke et al. and to use regular expressions to search for matching text strings because regular expressions are .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        03/09/2022

/David T. Brooks/Primary Examiner, Art Unit 2156